Title: To Thomas Jefferson from William Tunnicliff, 20 January 1806
From: Tunnicliff, William
To: Jefferson, Thomas


                        
                            
                        20 Jan. 1806
                     
                        
                         Bought of Wm. Tunnicliff
                  
                     
                        
                           
                           
                           
                           $.
                        
                        
                           1806.
                           20th Janry.
                           To 78 Dozn. London Porter at 4$
                            312—
                        
                        
                           
                           
                           To 8 Casks and package
                           
                              
                                  8:—
                           
                        
                        
                           
                           
                           
                           $ 320:00
                        
                     
                  
                        
                            
                        
                    